Title: To James Madison from Albert Gallatin, 31 July 1809
From: Gallatin, Albert
To: Madison, James


Dear SirWashington 31 July 1809
I have received your’s of the 28th. Your return here still appears to me necessary. On the effect of the refusal of the B. Govt. to ratify Mr E.’s agreement, on the revival of the non intercourse, you can alone decide, as there may be a difference of opinion on the Subject. Mr Erskine announces this day officially to the Secy. of State that refusal; & if according to law the non intercourse is revived, immediate notification ought to be given either by Proclamation or otherwise. If it does not revive, then a very injurious inequality (as it relates to France) must continue till the meeting of Congress. Rodney must have been absent from Wilmington, as I have not yet received his answer. The other subject which I think necessarily requires your presence is Mr Jackson’s arrival which may be expected every minute. It being now ascertained that Mr Erskine exceeded his instructions, & pretended by his Govt. that they had reason to believe that we would accede to their proposed conditions, it appears to me indispensible to hear without delay what Mr Jackson has to say & not less so to answer him immediately & thereby put an end to any expectation of arrangement on such basis. I perceive clearly in the tenor & still more in the publication of Mr Erskine’s instructions, the intention of involving us in a quarrel with France without any previous relaxation on the part of England; and as it relates to France therefore it seems also necessary that we should as soon as possible give our answer to Mr Jackson, & communicate it. This appears also useful in relation to our own citizens. But if you are absent & Mr Jackson is not accredited, his communications & our answer must be delayed till October. It being evident and made public that Mr Erskine has exceeded his instructions, I think that a delay in opening communications with Mr Jackson would be unsatisfactory to the Nation as well as prejudicial. Whilst I thus press you to come, I write contrary to my personal inclination; for I am extremely desirous to see you in Orange & uneasy in keeping my family here at this time.
I have seen Mr Erskine: his justification is not very clear; and in answer to my enquiry, he acknowledged that the reason why he did not communicate his instructions, as he was authorised, to the Secy. of State, was that he was sensible that if we had seen them, we would have considered him unauthorised, and have refused to enter into the agreement. He assures me that in his communications respecting the colonial trade, (& which he made only to evince to Mr Canning our disposition to arrange every thing & not at all as connected with the repeal of the orders of Council,) he spoke only of the direct trade on the plan proposed by the 11th Article of Mr Munroe’s treaty; & that once he related a conversation with me in which I alluded to the plan often spoken of, to prohibit all intercourse with the colonies in which we were not permanently admitted. I think that he did not understand the whole of the plan, as, if executed, it would have affected the British more than the French islands. From what he says of Mr Canning’s style of reproof respecting his having received & transmitted to the King a note containing such expressions as those respecting Berkeley, I think there may be some foundation for the information you have received on the cause of the refusal. With respectful attachment Your’s sincerely
Albert Gallatin
I am told that Mr Coles has just arrived.
